On December 15,1993, the Defendant was sentenced to ten (10) years for the crime of Deceptive Practices, a Felony and Theft of Services (2 Counts), a Misdemeanor. The defendant is committed to the Department of Corrections for placement in an appropriate correctional institution or community based program. Such institution may include Montana State Prison. Credit is given for 65 days served in jail prior to sentencing. The Court recommends that defendant be placed in Montana State Prison, and he be required to successfully complete the Prison’s chemical dependency program prior to his release; plus conditions.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*18DATED this 24th day of March, 1994.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, lb clarify the decision, the defendant is committed to the Department of Corrections for placement in an appropriate correctional institution or community based program. This is an unrestricted commitment and the Department of Corrections and Human Services has the authority to place the defendant in a facility as they deem appropriate.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Mr. Williamson for representing himself in this matter.